                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


R.S.B., a minor, by and through his Parent
and Next Friend, Stephanie Hammar, and
STEPHANIE HAMMAR, Individually,

                        Plaintiffs,

                 v.                                           Case No. 20-C-1402

MERCK & CO., INC. and
MERCK SHARP & DOHME CORP.,

                        Defendants.


                      DECISION AND ORDER DENYING DEFENDANTS’
                           MOTION FOR PARTIAL DISMISSAL


          Plaintiffs R.S.B., a minor, and Stephanie Hammar brought this action against Defendants

Merck & Co., Inc., and Merck Sharp & Dohme Corp., alleging that R.S.B.’s use of Defendants’

product Singulair® caused him to suffer neuropsychiatric injuries. Plaintiffs assert claims of strict

liability design defect, strict liability failure to warn, and negligence. This matter comes before

the Court on Defendants’ motion for partial dismissal under Federal Rule of Civil Procedure

12(b)(6) seeking to dismiss Plaintiffs’ design defect claim. Alternatively, Defendants seek a more

definite statement pursuant to Rule 12(e). For the following reasons, Defendants’ motion will be

denied.

                                       LEGAL STANDARD

          A Rule 12(b)(6) motion tests the sufficiency of the complaint to state a claim upon which

relief can be granted. Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990); see Fed. R.

Civ. P. 12(b)(6). When reviewing a motion to dismiss under Rule 12(b)(6), the court must accept




           Case 1:20-cv-01402-WCG Filed 05/07/21 Page 1 of 6 Document 38
all well-pleaded factual allegations as true and draw all reasonable inferences in the light most

favorable to the nonmoving party. Gutierrez v. Peters, 111 F.3d 1364, 1368–69 (7th Cir. 1997);

Mosley v. Klincar, 947 F.2d 1338, 1339 (7th Cir. 1991).

       In order to survive a Rule 12(b)(6) motion to dismiss, a complaint must include factual

allegations that are sufficient “to raise the right of relief above the speculative level.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[T]he pleading standard Rule 8 announces does

not require ‘detailed factual allegations,’ but it demands more than an unadorned, the defendant-

unlawfully-harmed-me accusation.”        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 540 U.S. at 555). “[A] complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face,’” and those facts must be adequate to

allow the court to infer that “the defendant is liable” for the harm. Id. (quoting Twombly, 540 U.S.

at 570).

       Rule 12(e) provides that “[a] party may move for a more definite statement of a pleading

to which a responsive pleading is allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e). “Motions under Rule 12(e) are disfavored

generally, and courts should grant such motions only if the complaint is so unintelligible that the

defendant cannot draft a responsive pleading.” Rivera v. Lake Cty., 974 F. Supp. 2d 1179, 1195

(N.D. Ill. 2013) (citation omitted).

      ALLEGATIONS CONTAINED IN THE SECOND AMENDED COMPLAINT

       Plaintiff R.S.B. was prescribed Singulair to treat his asthma and hay fever symptoms from

December 2010 to August 2012. 2d Am. Compl. ¶ 7, Dkt. No. 29. Plaintiffs allege that, as a direct

and proximate result of ingesting Singulair, R.S.B. was admitted to Bellin Psychiatric Center’s

inpatient facility for suicidal and homicidal thoughts and was ultimately diagnosed with Major



                                                  2

           Case 1:20-cv-01402-WCG Filed 05/07/21 Page 2 of 6 Document 38
Depressive Disorder; Anxiety Disorder; Obsessive-Compulsive Disorder; Ego-Dystonic; intrusive

thoughts about homicidal, suicidal, and sexual thoughts; and poor coping. Id. ¶ 8. They assert

that these neuropsychiatric events are identical or akin to those now included on Singulair’s

warning label. Id. Plaintiffs claim that R.S.B.’s symptoms worsened after August 2012 due to the

latent effect of Singulair. Id. ¶ 10. Plaintiffs allege that, after August 2012, R.S.B. began using

generic montelukast, the active ingredient in Singulair, and that he suffered more severe injuries

as a result of the cumulative effect of using Singulair and then generic montelukast. Id. ¶¶ 11, 20.

       Defendants discovered the anti-asthmatic properties of montelukast and were granted U.S.

Patent No. 5,565,473 in 1996. Id. ¶ 20. Defendants were the exclusive manufacturers, distributers,

and sellers of Singulair. Id. ¶ 13. Singulair (montelukast) has become a ubiquitous monotherapy

treatment as an alternative to, and as an add-on therapy to, inhaled corticosteroids, such as

fluticasone, to stop asthma and allergy symptoms. Id. ¶¶ 21, 24. Although generic manufacturers

of montelukast entered the market when Defendants’ patent expired in 2012, Defendants have

maintained control of the brand name Singulair. Id. ¶ 13. Approximately 9.3 million patients

received a montelukast prescription for United States outpatient pharmacies in 2018, with 2.3

million of these patients being children younger than 17 years old. Id. ¶ 21.

       Plaintiffs assert that montelukast crosses the blood-brain barrier (BBB), which is a semi-

permeable membrane of endothelial cells that is highly selective in preventing solutes in

circulating blood from non-selectively entering the extracellular fluid and thereby interacting with

neurons in the central nervous system. Id. ¶ 25. The BBB’s purpose is to protect the brain from

circulating pathogens and render bloodborne brain infections rare. No antibodies, only certain

antibiotics, and exceedingly few drugs may pass the BBB and have an impact on the central

nervous system. Id. ¶ 26. Plaintiffs allege that, because montelukast crosses the BBB, it exerts a



                                                 3

         Case 1:20-cv-01402-WCG Filed 05/07/21 Page 3 of 6 Document 38
systemic effect upon the central nervous system that results in adverse neuropsychiatric events,

among other things. Id. ¶ 31. They claim that the risk of new neuropsychiatric events is greater

in pediatric patients who take Singulair.       Id. ¶ 38.    Plaintiffs allege that Defendants knew

montelukast could affect the brain at least by 1996. Id. ¶ 44. In 2020, after reviewing adverse

event data involving montelukast, the Food and Drug Administration (FDA) required Defendants

to add a black box warning related to the risk of mental health side effects. Id. ¶¶ 47–48. Plaintiffs

assert claims of strict liability design defect, strict liability failure to warn, and negligence against

Defendants.

                                             ANALYSIS

        Defendants assert that Plaintiffs have failed to allege sufficient facts to support their strict

liability design defect claim. Section 895.047 of the Wisconsin Statutes provides, in relevant part,

that a manufacturer is strictly liable for a defect in design “if the foreseeable risks of harm posed

by the product could have been reduced or avoided by the adoption of a reasonable alternative

design by the manufacturer and the omission of the alternative design renders the product not

reasonably safe.” Wis. Stat. § 895.047(1)(a). Defendants assert that Plaintiffs have failed to

adequately plead that a reasonable alternative design exists.

        Plaintiffs assert that Singulair suffers from design defects that could have been reduced or

avoided by the adoption of two proposed reasonable alternative designs. First, Plaintiffs assert

that modifications to montelukast that decrease its ability or propensity to cross the BBB would

have made it safer. 2d Am. Compl. ¶ 71. They allege that numerous other pharmaceutical products

with indications similar to those of Singulair that do not cross the BBB exist and propose a version

of Singulair similar to an inhaled corticosteroid that would not “have the same propensity to cross

the blood-brain barrier.” Id. ¶¶ 72–73. Plaintiffs summarize their first proposed alternative design



                                                   4

         Case 1:20-cv-01402-WCG Filed 05/07/21 Page 4 of 6 Document 38
as “simply a tablet that does not permit the active ingredient to infiltrate the brain” and that would

not have caused an increased risk of neuropsychiatric events. Pls.’ Resp. Br. at 2, Dkt. No. 33; 2d

Am. Compl. ¶ 75.

       Plaintiffs’ second proposed alternative design are tablets and granules of Singulair in doses

lower than 4 milligrams, the lowest base dose of Singulair currently available. See 2d Am. Compl.

¶ 80. Plaintiffs allege that Singulair is and at all relevant times has been available in EQ 4

milligrams base (granules), EQ 4 milligrams base (tablet), EQ 5 milligrams base (tablet), and EQ

10 milligrams base. Id. ¶ 78. Plaintiffs assert that, although Defendants recognized a difference

in safety and/or efficacy in 1 milligram increments by designing, testing, marketing, and selling a

4 milligram base and a 5 milligram base, Defendants did not make a 1 milligram base available.

Id. ¶ 79. They explain that offering 4 milligrams as the lowest available dose unnecessarily forces

doctors to prescribe Singulair “in higher doses than where required for efficacy” and thus the

tablets and granules packages are defectively designed. Id. ¶ 79. Plaintiffs allege that reasonable

alternative designs in the dosing of Singulair were available to Defendants during all relevant times

and that “Defendants could have designed Singulair tablets and granules packages in lower doses,

which would have been a safer design.” Id. ¶¶ 76, 80.

       Citing Nelson v. Johnson & Johnson, 428 F. Supp. 3d 1 (E.D. Wis. 2019), Defendants

assert that Plaintiffs’ design defect claim must be dismissed due to Plaintiffs’ failure to properly

plead and inability to prove that a safer product design exists and would be approved by the FDA.

But Defendants’ reliance on Nelson is misplaced. Nelson addressed the issue of whether § 895.047

was to apply retroactively; it did not address pleading requirements. There, the court explained:

       Section 895.047 of the Wisconsin Statutes altered the way in which a plaintiff
       proved a strict products liability claim. It essentially changed the elements. As an
       initial matter, the statute redefines a defectively-designed product. Rather than
       defining a defectively designed product as one where the design itself is the cause

                                                  5

         Case 1:20-cv-01402-WCG Filed 05/07/21 Page 5 of 6 Document 38
       of the unreasonable danger, the statute provides that “[a] product is defective in
       design if the foreseeable risks of harm posed by the product could have been reduced
       or avoided by the adoption of a reasonable alternative design by the manufacturer
       and the omission of the alternative design renders the product not reasonably safe.”
       Wis. Stat. § 895.047(1)(a). Implicit in this new language is the rule that an
       inherently dangerous product for which there is no safer alternative cannot be found
       unreasonably dangerous. Section 895.047(1)(a) thus imposes new burdens on a
       plaintiff by requiring that she prove foreseeability and that a reasonable alternative
       design exists and should have been adopted by the manufacturer. Where there are
       no safer alternatives, it deprives her of her right to recover, even though the product
       is unreasonably dangerous.

Id. at 5 (alterations in original). Although § 895.047 altered the way in which a plaintiff must

prove a strict products liability claim, the statute does not place an increased factual pleading

burden upon a plaintiff claiming a design defect under Wisconsin law. A plaintiff is not required

to prove every element of the claim alleged to survive a motion to dismiss; all that is required is

that the plaintiff give “fair notice of what the . . . claim is and the grounds upon which it rests.”

Twombly, 550 U.S. at 555. Plaintiffs have adequately alleged the existence of alternative designs,

and their allegations are not so vague as to fail to provide notice to Defendants. Whether there is

any substance to Plaintiffs’ design defect claim is a matter for discovery and can be resolved on

summary judgment. Therefore, Defendants’ motion to dismiss and for a more definite statement

is denied.

                                         CONCLUSION

       For these reasons, Defendants’ motion to dismiss count one (design defect) of Plaintiffs’

second amended complaint and for a more definite statement (Dkt. No. 30) is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 7th day of May, 2021.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 6

         Case 1:20-cv-01402-WCG Filed 05/07/21 Page 6 of 6 Document 38
